per curiam:
Hoy decretamos la suspensión indefinida de varios abogados que no han satisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico y que han ignorado nuestros repetidos requerimientos, ordenán-doles mostrar causa por la cual no deben ser suspendidos del ejercicio de la profesión legal por razón de tal incumpli-miento de ley. Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. see. 2001 et seq., y Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. secs. 771-783); Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. *2Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.P.R. 1988), confirmada por el Tribunal Federal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1992).
Tomando en consideración su renuencia injustificada a satisfacer el pago de la cuota de colegiación (In re Duprey Maese, 120 D.P.R. 565 (1988); In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); Colegio de Abogados v. Schneider, supra; In re Vega González, 116 D.P.R. 379, 381 (1985)); su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones discipli-narias severas (In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992)), y en varios casos su incumplimiento en notificar a este Foro el cambio de dirección postal (4 L.P.R.A. Ap. I-A; In re Serrallés III, supra; In re Fuentes Fernández, 133 D.P.R. 548 (1993); In re Ribas Dominicci I, supra), se decreta la suspensión indefinida del ejercicio de la abogacía y de la notaría en esta jurisdicción a los abo-gados siguientes:
Evan Benjamín Jorge E. Castro Rafael Colón Asear José C. Gutiérrez Prats José H. Martí Fajardo Dyana L. Ortiz Castro Carmen Reyes Chicano Rafael Rodríguez Hernández Héctor Serrano Mangual Raúl Torres Viera Ornar Valldejuli Antonio Vargas Alberty Fernando A. yillam.il Carmen Aponte Reyes Reginaldo Blanco Gómez Rafael A. Dávila Rivera Ricardo E. Fernández Rubio David E. Martínez González Karimi Miranda Labrador
*3Carmen L. Ortiz Rosario Julio Rivera Almodóvar Richard K. Scofield Miguel Valdejuli Pelegrina

Se ordena al Alguacil General que, con carácter priori-tario, se incaute de la obra notarial de estos abogados.


Se dictará sentencia de conformidad.